Case 8:19-cv-00827-JVS-DFM Document 70 Filed 12/17/19 Page 1 of 1 Page ID #:684



   1

   2

   3

   4

   5

   6

   7
                           UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA
                                SANTA ANA DIVISION
   9

  10   MICHAEL YOUNG, and DAN                    Case No.: SACV 19-00827-JVS (DFM)
       DOLAR, individually and on behalf of
  11   other similarly situated individuals,     ORDER
  12                       Plaintiffs,
              v.
  13

  14
       MOPHIE, INC.,

  15                       Defendant.

  16

  17         IT IS HEREBY ORDERED that plaintiffs Michael Young and Dan Dolar and
  18   defendant Mophie, Inc.’s (collectively, the “Parties”) request for an adjournment of
  19   the court proceeding on the Motion to Bifurcate Discovery (Dkt. No. 67) is
  20   GRANTED.
  21         The hearing on the motions is now adjourned to December 30, 2019 or January
  22   6, 2020.
  23         IT IS SO ORDERED.
  24

  25

  26
       DATE: December 17, 2019                               The Hon. James V. Selna
  27                                                            U.S. District Judge
  28


        ORDER                                  -1-
